MELINSON, Judge,
dissenting.
I respectfully dissent.
First, while I agree with the majority that a trial court must balance the competing rights in matters of public access to judicial proceedings and state its findings for the record, I think it is incorrect for the majority to “assume that the search warrants and supporting affidavits are *98public documents” for purposes of its analysis. This approach sweeps aside the seminal issue of these cases.
The threshold inquiry “in a case such as this where a common law right of access is asserted is whether the documents sought to be disclosed constitute public judicial documents, for not all writings connected with judicial proceedings constitute public judicial documents.
Commonwealth v. Fenstermaker, 515 Pa. 501, 508, 530 A.2d 414, 418 (1987).1
As our Supreme Court recognized in Fenstermaker, there exists in this Commonwealth a “common law right to inspect public documents,” including public judicial documents. Id., 515 Pa. at 510, 530 A.2d at 419 (emphasis added). See also Nixon v. Warner Communications, Inc., 435 U.S. 589, 98 S.Ct. 1306, 55 L.Ed.2d 570 (1978); United States v. Criden, 648 F.2d 814 (3d Cir.1981). Implicit in this, though not actually stated in Fenstermaker, is the presumption that non-public documents are not available for public inspection. Fenstermaker cites examples of judicial documents that do not constitute public judicial documents: transcripts of bench conferences held in camera and working notes maintained by the prosecutor and defense counsel at trial. Fenstermaker, 515 Pa. at 508, 530 A.2d at 418. If this court were to determine that search warrants or their affidavits are not public judicial documents, the need for a balancing test of the competing rights would be obviated. The public would not have a presumptive right to access. For the reasons that the Court in Fenstermaker found arrest warrant affidavits to be public judicial documents, however, it is clear that search warrants and their affidavits are also public judicial documents.
Like the arrest warrant affidavits discussed in Fenstermaker, search warrants and their affidavits are filed with magistrates and thus constitute “judicial” documents. Fenstermaker, 515 Pa. at 508-509, 530 A.2d at 418. See *99Pa.R.Crim.P. 2002A(a) (“The District Attorney of any county may require that search warrant applications filed in the county have the approval of an attorney for the Commonwealth prior to filing.”); Pa.R.Crim.P. 2010 (“The judicial officer to whom the warrant was returned shall file the search warrant, all supporting affidavits, and the inventory [of the items seized pursuant to the search warrant] with the clerk of the Court of Common Pleas of the judicial district in which the property was seized.”), and Pa.R. Crim.P. 146(b) (“The issuing authority shall transmit the transcript [of the proceedings of a defendant held over for trial] to the clerk of the proper court____ In addition to the transcript[,] the issuing authority shall also transmit ... (3) all affidavits filed in the proceeding____”). See Fenstermaker, 515 Pa. at 509, 530 A.2d at 418, regarding the Supreme Court’s construction of similar rules of criminal procedure applicable to arrest warrant affidavits.
In Fenstermaker, the Court rested its determination that arrest warrant affidavits are public judicial documents primarily upon two major considerations with additional support from other factors. These primary considerations are certain public policy concerns and the fact that the affidavits are filed as judicial documents. I quote the policy concerns articulated in Fenstermaker at length:
Specifically, from a policy standpoint, public inspection of arrest warrant affidavits would serve to discourage perjury in such affidavits, would enhance the performance of police and prosecutors by encouraging them to establish sufficient cause before an affidavit is filed, would act as a public check on discretion of issuing authorities thus discouraging erroneous decisions and decisions based on partiality, and would promote a public perception of fairness in the arrest warrant process. Indeed, the salutary effects of openness in this aspect of the criminal justice system are clear, and, as noted in Richmond Newspapers, Inc. v. Virginia, 448 U.S. [555] at 572, 100 S.Ct. [2814] at 2825, 65 L.Ed.2d [973] at 986 [ (1980) ], “People in an open society do not demand infallibility from their *100institutions, but it is difficult for them to accept what they are prohibited from observing.”
515 Pa. at 507-508, 530 A.2d at 418.
It requires no lengthy analysis to conclude that the policy considerations which the Fenstermaker Court found so persuasive in reaching its result have equal application to the issue of whether search warrants and their affidavits are public judicial documents. Indeed, one may without hesitation insert “search warrants and their affidavits” for “arrest warrant affidavits” in the above passage. On the basis of the well-considered analysis of Fenstermaker, and finding that search warrants and their affidavits are filed judicial documents clothed with the identical policy concerns discussed in Fenstermaker, I would hold that search warrants and their affidavits are public judicial documents presumptively open to the public.2
Of course, this holding does not conclude the matter. As the majority correctly and very ably stated, the public right of access may be limited, delayed, or denied, when appropriate, if outweighed by other competing rights and public interests, including the endangerment of an ongoing police investigation. (See cases cited in the majority’s opinion.) I am constrained to dissent, however, because the majority’s directive to the lower court to balance the competing interests in this case is unnecessary and hints of an invasion of the fact-finding function of that court.
Very simply, the trial court’s opinion demonstrates that the court was aware that its duty was to consider and balance the competing interests and that the court indeed did so:
*101As Justice Flaherty stated in Fenstermaker, numerous factors may enter into the Court’s consideration of whether or not the moving party has met its burden to overcome the presumption that the warrants are public records. These factors may include, inter alia, a showing that the Sixth Amendment fair trial rights of the Defendant would be adversely affected by disclosure, that there is a need to protect informants, that the necessity of preserving the integrity of ongoing criminal investigations is paramount, or that there are no reasonably alternative methods available to protect the interests which would be threatened by disclosure.
We find nothing in the record to substantiate any of the four reasons given by the Commonwealth in its Petition to Seal. “It is inconsistent to permit the sealing of such affidavits upon the mere request of the District Attorney.” Fenstermaker [530 A.2d] at page 420 [sic]. Here, the Commonwealth has proven only that there is an ongoing investigation, but there is no evidence that the homicide investigation would in any way be hampered, prejudiced or compromised by release of the search warrants and affidavits. There is also no evidence that the Defendant or the public would be harmed in any way by such disclosure.
Trial court opinion at p. 7.
From my reading of these passages, it is incorrect for the majority to state that the trial court “did not ... articulate its balancing of the competing interests.” To remand to the trial court with the directive that it consider these interests and articulate its findings when it had already done so is not only unnecessary, but also an impermissible intrusion into the trial court’s fact-finding domain. This is so because the majority leaves the trial court with more than a suggestion that it considers that the balance, in this instance where a police investigation is ongoing, should be tipped the other way. This, I believe, is a factual determination to be made by the trial court, and absent an abuse of discretion, such a determination should stand. See Delahanty v. First Penn*102sylvania Bank, N.A., 318 Pa.Super. 90, 464 A.2d 1243 (1983) (It is not the province of the appellate court to find facts or substitute its judgment for that of the trial judge), and Tyler v. King, 344 Pa.Super. 78, 496 A.2d 16 (1985), appeal denied July 1, 1986 (Superior Court may disregard or overrule trial court’s determinations of credibility and weight of the evidence only in clear cases and when the Court finds that those determinations were manifestly erroneous, arbitrary, and capricious or flagrantly contrary to the evidence).
Further, like the issue regarding the public nature of search warrants and their affidavits, the majority failed to entertain any consideration of the Post-Gazette’s second question on appeal, namely, “Did the trial court properly stay the effect of its order pending the outcome of the appeal on the merits?” This issue concerns not the newspaper’s right of access, but the newspaper’s timely right of access.
The Post-Gazette makes a compelling point, I believe, when it questions the appropriateness of the trial court’s stay, which would effectively deny public access pending appeal, when the trial court made a finding that public access would not hamper, prejudice, or compromise the police investigation or harm the defendant or the public in any way based upon the evidence submitted at trial. A stay is warranted under Pa.R.A.P. 1732 if the following criteria are met: (1) the petitioner makes a strong showing that he is likely to prevail on the merits; (2) the petitioner has shown that without the requested relief, he will suffer irreparable injury; (3) the issuance of a stay will not substantially harm the other interested parties in the proceedings, and (4) the issuance of the stay will not adversely affect the public interest. Township of Chartiers v. William H. Martin, Inc., 518 Pa. 181, 542 A.2d 985 (1988); Pennsylvania Public Utility Commission v. Process Gas Consumers Group, 502 Pa. 545, 467 A.2d 805 (1983). The trial court’s findings that public access would not harm the interests of the Commonwealth is at odds with the second *103criterion of this test. On balance, however, is the fact that the trial court was faced in this instance with the uncertainties of a potentially far-reaching case of first impression.3 Because of that circumstance, I do not believe that the learned trial judge abused his discretion in taking a more cautious approach.
For the foregoing reasons, I would affirm the order of the trial court.

. It is even more curious that the majority overlooked this issue when it was presented as the first question on appeal by the Commonwealth.


. I also note that search warrants and their affidavits have been held to be public judicial documents in other jurisdictions. See Cowles Publishing Company v. Murphy, 96 Wash.2d 584, 637 P.2d 966 (1981) (recognizing a common-law right of access to judicial records in the form of search warrants, affidavits of probable cause, and inventory lists), and In re Search Warrant for Second Floor Bedroom, 489 F.Supp. 207 (D.C. Rhode Island 1980) (documents filed with the court, including affidavits of probable cause for search warrants, are public records available for inspection).


. The majority carefully distinguishes the circumstances in this case, involving the issue of access to search warrants and their affidavits while a police investigation is under way, from those before the Fenstermaker court, involving the issue of access to an affidavit of probable cause for arrest following the arrest.